Citation Nr: 1751691	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  17-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for service-connected chronic nonsuppurtive otitis media of the right ear with hearing loss. 

2.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran had active duty service in the Marine Corps from August 1950 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In an October 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew all isssues on appeal to include the issues of entitlement to a compensable rating for service-connected chronic nonsuppurtive otitis media of the right ear with hearing loss, and a rating in excess of 50 percent for service-connected PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claims of entitlement to a compensable rating for service-connected chronic nonsuppurtive otitis media of the right ear with hearing loss, and a rating in excess of 50 percent for service-connected PTSD have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

In an October 2017 statement, the Veteran's representative withdrew from appeal all pending claims to include the claims of entitlement to a compensable rating for service-connected chronic nonsuppurtive otitis media of the right ear with hearing loss, and a rating in excess of 50 percent for service-connected PTSD have been met.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it must be dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


